Case: 22-1805     Document: 13     Page: 1    Filed: 07/20/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                 RICHARD T. PARMLEE,
                    Plaintiff-Appellant

                              v.

   STATE OF CONNECTICUT OFFICE OF THE
 ATTORNEY GENERAL, STATE OF CONNECTICUT
       DEPT. OF REVENUE SERVICES,
             Defendants-Appellees
            ______________________

                         2022-1805
                   ______________________

     Appeal from the United States District Court for the
 District of Connecticut in Nos. 3:21-cv-01292-MPS and
 3:21-cv-01294-MPS, Judge Michael P. Shea.
                 ______________________

 PER CURIAM.
                          ORDER
     Richard T. Parmlee filed two complaints with the
 United States District Court for the District of Connecticut
 against various agencies and individuals associated with
 the state of Connecticut, alleging various civil rights viola-
 tions and other disputes stemming from an earlier settle-
 ment in a 1994 case involving discrimination claims. The
 district court consolidated the cases and ultimately dis-
 missed the claims. Mr. Parmlee appealed to this court. On
Case: 22-1805      Document: 13     Page: 2     Filed: 07/20/2022




 2   PARMLEE    v. STATE OF CT OFFICE OF THE ATTORNEY GENERAL



 May 27, 2022, this court directed the parties to show cause
 why this appeal should not be dismissed or transferred.
 ECF No. 4. The parties thereafter filed their responses. *
     We do not have jurisdiction over Mr. Parmlee’s appeal.
 This court possesses jurisdiction over only certain appeals
 from federal district courts, including cases arising under
 the patent laws, see 28 U.S.C. §§ 1295(a)(1), 1295(a)(4)(C),
 and certain cases against the United States for claims “not
 exceeding $10,000 in amount,” 28 U.S.C. § 1346(a)(2), see
 28 U.S.C. § 1295(a)(2).         None of these apply to
 Mr. Parmlee’s appeal.
     When this court lacks jurisdiction, it may, “if it is in the
 interest of justice, transfer such . . . appeal” to the appro-
 priate court. 28 U.S.C. § 1631. Under the circumstances
 of this case, we deem it the better course to transfer to the
 regional circuit where the appeal could have been brought.
 Here, that is the United States Court of Appeals for the
 Second Circuit.
     Accordingly,




     *  Mr. Parmlee also filed a motion for leave to proceed
 in forma pauperis (“IFP”) on appeal, ECF No. 6, but the
 motion appears to be moot in light of the district court’s
 grant of IFP status for Mr. Parmlee, No. 3:21-cv-01292,
 ECF No. 23 (Jan. 13, 2022). See Fed. R. App. P. 24(a)(3).
Case: 22-1805     Document: 13    Page: 3    Filed: 07/20/2022




 PARMLEE   v. STATE OF CT OFFICE OF THE ATTORNEY GENERAL   3



    IT IS ORDERED THAT:
     The appeal and all filings are transferred to the United
 States Court of Appeals for the Second Circuit pursuant to
 28 U.S.C. § 1631.
                                    FOR THE COURT

  July 20, 2022                     /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court